

94 HR 8590 IH: Smithsonian and National Gallery of Art Collections Space Authorization Act
U.S. House of Representatives
2020-10-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8590IN THE HOUSE OF REPRESENTATIVESOctober 13, 2020Ms. Roybal-Allard (for herself, Ms. Matsui, and Mr. Shimkus) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for additional space and resources for the protection and preservation of national collections held by the Smithsonian Institution and the National Gallery of Art.1.Short titleThis Act may be cited as the Smithsonian and National Gallery of Art Collections Space Authorization Act.2.Additional space and resources for national collections held by the Smithsonian Institution and by the National Gallery of Art(a)In generalPublic Law 94–98 (20 U.S.C. 50 note; 89 Stat. 480) is amended by adding at the end the following new section: 5.Additional space and resources for national collections held by the Smithsonian Institution and by the National Gallery of Art(a)In generalThe Board of Regents of the Smithsonian Institution and the Board of Trustees of the National Gallery of Art may plan, design, construct, operate, and use a collections storage space at the museum support facility of the Smithsonian Institution in Suitland, Maryland, to accommodate the care, preservation, conservation, storage, and study of national collections held in trust by the Smithsonian Institution and the National Gallery of Art.(b)AgreementsThe Board of Regents of the Smithsonian Institution and the Board of Trustees of the National Gallery of Art shall carry out this section in accordance with agreements entered into by their respective institutions which set forth the respective roles, rights, and responsibilities of the Boards under this section, including responsibilities with respect to costs, and their respective institutions are hereby authorized to enter into such agreements of any duration or term that the Boards determine necessary to carry out this section.(c)Authorization of appropriations(1)Smithsonian InstitutionThere are authorized to be appropriated to the Board of Regents of the Smithsonian Institution to carry out this section—(A)$4,000,000 for fiscal year 2021;(B)$7,600,000 for fiscal year 2022;(C)$36,000,000 for fiscal year 2023;(D)$37,000,000 for fiscal year 2024; and(E)$4,290,000 for fiscal year 2025.(2)National Gallery of ArtThere are authorized to be appropriated to the Board of Trustees of the National Gallery of Art to carry out this section—(A)$1,510,000 for fiscal year 2021;(B)$11,460,000 for fiscal year 2022;(C)$14,210,000 for fiscal year 2023; and(D)$13,090,000 for fiscal year 2024..(b)Conforming amendmentSection 3 of Public Law 94–98 (20 U.S.C. 50 note; 89 Stat. 480) is amended by striking (other than section 4) and inserting (other than sections 4 and 5).